DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/22/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-23 are pending.
	Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelmsson et al. US 20100202416 hereafter Wilhelmsson.   

As to Claim 1. (Original)    Wilhelmsson discloses an electronic device [i.e. First User Equipment/UE or communication device] comprising [Fig. 1]: 
a housing [Fig. 2, Section 0052: The user equipment comprises logic configured to operate the one or more transceivers housed within those devices to enable coexistence]; 
a first communication circuit [i.e. First Transceiver system-201/205] which is located in the housing and uses a first band [Fig. 2, Section 0049, 0052: A first user equipment has first transceiver circuitry designed to operate in accordance with Bluetooth.RTM standards, and these communications take place in the GHz band. The user equipment comprises logic configured to operate the one or more transceivers housed within those devices to enable coexistence],
 a second communication circuit [i.e. Second Transceiver System-203/207] which is located in the housing and uses the first band [Fig. 2, Section 0050, 0052: The user equipment includes second transceiver circuity. The user equipment includes a second transceiver operating in accordance to GHz band; the UE comprises logic configured to operate the one or more transceivers housed within those devices to enable coexistence],
at least one processor [i.e. controller-209/processor] which is located in the housing and electrically connected to the first communication circuit [i.e. First Transceiver system-201/205] and the second communication circuit [i.e. Second Transceiver System-203/207]; and a memory which is located in the housing and electrically connected to the processor, wherein the memory stores instructions that cause, when executed, the processor to [Fig. 2, Sections 0042, 0052: Each embodiment/apparatus includes one or more processors and memory; hardware capable of executing programmed instructions by one or more processors including set of computer instructions that would cause a processor to carry out the techniques. The UE includes a controller connected to first and second transceivers],
detect a communication state [i.e. Activity state, Connection Fail, or status report] of at least one of the first communication circuit or the second communication circuit; and [Fig. 2, Sections 0055, 0075: An activity signal sent from each of the first and second transceivers to the controller/processor indicates type of service that is delayed or non-delayed being provided. The second system/transceiver-203/207 has connection fail],
	control retransmission of at least a part of data transmitted to an external electronic device [i.e. second user equipment-103] through the first communication circuit, based on the detected communication state [Figs. 1-2, Sections 0049, 0060, 0063: The first user equipment-101 is engaged in Bluetooth.RTM. compatible communications with a second user equipment-103. Each of the first and second systems/transceivers are enable for retransmission of packets when transmissions were not successful. A status report such as ACK/NACK is received for voice communication or transmitted packets and the first system-201/transceiver retransmit packet when NACK is received before timer expires].

As to Claim 2.  (Original)    Wilhelmsson discloses the electronic device [i.e. first UE] of claim 1, wherein the first communication circuit [i.e. First transceiver Circuit-205] performs Bluetooth communication [Section 0049: The first transceiver circuitry designed to operate in accordance with Bluetooth.RTM. standards], 
       and the second communication circuit performs Wireless Fidelity (Wi-Fi) communication [Fig. 2, Sections 0015, 0050: Bluetooth.RTM and WLAN (i.e. wireless) technology are co-located in the same device. Second transceiver circuitry designed to operate in accordance with any version/release of the LTE standard].

As to Claim 3.    (Original)    Wilhelmsson discloses the electronic device [i.e. first UE] of claim 1, wherein the data [i.e. packet] comprises audio data [Section 0061: The packets are carrying data having voice data, the packets must be delivered correctly within a certain time to be useful]. 

As to Claim 4.    (Original)    Wilhelmsson discloses the electronic device [i.e. first UE] of claim 1, wherein the instructions comprise instructions that cause the processor [Sections 0052: Each embodiment/apparatus includes one or more processors executing programmed instructions by one or more processors including set of computer instructions that would cause a processor to carry out the techniques],
	to determine a configuration value [i.e. number of retransmission or number of allowed retransmission] related to the retransmission based on the detected communication state, to transmit the at least a part of the data to the external electronic device [i.e. UE-103] through the first communication circuit [Fig. 2, Sections 0043, 0049, 0055, 0060: The number of allowed retransmissions depends on the delay constraints of the particular service with which the data packet is associated. The first UE-101 is engaged in communications with a second UE-103. An activity signal sent from each of the first and second transceivers to the controller/processor indicates type of service that is delayed or non-delayed being provided. Each of the first and second systems/transceivers are enable for retransmission of packets when transmissions were not successful],
	and to retransmit the at least a part of the data based on the determined configuration value [i.e. number of retransmission or number of allowed retransmission] when failing to receive a response to transmission of the at least a part of the data from the external electronic device through the first communication circuit [Fig. 1, Section 0061, 0067, 0093: Retransmission of a packet in response to the absence of a receive status report (ACK/NACK) is referred to as an "implicit NACK" if the packet is not explicitly acknowledged, it is implicitly assumed to be lost. Considers one or more present states of the services in addition to simply the type of service being provided based, at least in part, on how many remaining times out of a maximum number of times each of the service data packets is permitted to be retransmitted. User equipment know how many retransmissions may be attempted for each operation; a transmitted data packet may be intended for any one of a number of possible receivers the intended recipient being indicated, by means of a recipient address that is communicated with the packet].

As to Claim 5.    (Original)    Wilhelmsson discloses the electronic device [i.e. first UE] of claim 4, wherein the configuration value [i.e. number] comprises at least one of a retransmission count, a transmission power level, a packet type, or a retransmission time period [Sections 0043, 0093, 0085: The number of allowed retransmissions depends on the delay constraints of the particular service with which the data packet is associated. Transmitter always has an accurate count of retransmission attempts, since it is the one performing the transmission. The controller can ascertain whether the transmission power of each of the systems is sufficiently low].

As to Claim 6.    (Original)    Wilhelmsson discloses the electronic device [i.e. first UE] of claim 4, wherein the data comprises at least one packet [Section 0022: A communication device having a plurality of transceiver systems transmit or receive data packet] each of which is transmitted or retransmitted using at least one slot [Section 0060, 0061, 0066: Each of the first and second systems/transceivers are enable for retransmission of packets. The packets are carrying data. The two systems are co-located in the same device and it is determined given time period such as time slot to send or receive data],
and the configuration value is determined for each packet corresponding to the at least a part of the data [Sections 0043, 0067, 0093: The number of allowed retransmissions depends on the delay constraints of the particular service with which the data packet is associated. Based, at least in part, on how many remaining times out of a maximum number of times each of the service data packets is permitted to be retransmitted. Transmitter always has an accurate count of retransmission attempts, since it is the one performing the transmission].

As to Claim 7.    (Original)    Wilhelmsson discloses the electronic device [i.e. first UE] of claim 4, wherein the instructions comprise instructions that cause the processor to [Fig. 2, Sections 0052: Each embodiment/apparatus includes one or more processors executing programmed instructions by one or more processors including set of computer instructions that would cause a processor to carry out the techniques]:
       identify a communication state [i.e. Activity state, Connection Fail, or status report] of the first band [Section 0049: A first user equipment has first transceiver circuitry designed to operate and communications take place in the GHz band] based on at least one of a first communication state of the first communication circuit [i.e. First Transceiver system-201/205], which is detected based on first information related to a first service being executed through the first communication circuit, or a second communication state of the second communication circuit, which is detected based on second information related to a second service being executed through the second communication circuit; and [Fig. 2, Section 0055, 0086: An activity signal sent from each of the first and second transceivers to the controller/processor indicates type of service that is delayed or non-delayed being provided. The transmission power levels are determined if acceptable relating to allowed frequency band],
determine at least one of the retransmission count, the transmission power level, the packet type, or the retransmission time period [Section 0025: Utilization of time period is scheduled for the transceiver systems] of the at least a part of the data, based on the identified communication state of the first band [Section 0043, 0067, 0093: The number of allowed retransmissions depends on the delay constraints of the particular service with which the data packet is associated. Considers one or more present states/type of the services provided based, at least in part, on how many remaining times out of a maximum number of times each of the service data packets is permitted to be retransmitted. Transmitter always has an accurate count of how many remaining retransmission attempts may be made, since it is the one performing the transmission].

As to Claim 8.    (Original)   Wilhelmsson discloses the electronic device [i.e. first UE] of claim 7, wherein the first information [i.e. relates to first system/transceiver] comprises at least some of first service information, first resource information, first traffic information, first data loss information, or first buffer state information [Section 0045, 0055, 0015: Priorities are rather assigned on an on-going basis based on actual conditions such as buffer status and number of retransmissions. An activity signal sent from each of the first and second transceivers to the controller/processor indicates type of service. Coordination between the two systems/transceivers use a method known as packet traffic and priorities based on type of service],
	and the second information [i.e. relates to second system/transceiver] comprises at least some of second service information, second resource information, second traffic information, second data loss information, or second buffer state information [Section 0045, 0055, 0015: Priorities are rather assigned on an on-going basis based on actual conditions such as buffer status and number of retransmissions. An activity signal sent from each of the first and second transceivers to the controller/processor indicates type of service. Coordination between the two systems/transceivers use a method known as packet traffic and priorities based on type of service].

As to Claim 9.    (Original)     Wilhelmsson discloses the electronic device [i.e. first UE] of claim 4, wherein the instructions comprise instructions that cause the processor to [Sections 0052: Each embodiment/apparatus includes one or more processors executing programmed instructions by one or more processors including set of computer instructions that would cause a processor to carry out the techniques],
	identify a communication state [i.e. Activity state, Connection Fail, or status report] of the first band [Section 0049: A first user equipment has first transceiver circuitry designed to operate and communications take place in the GHz band], based on at least one of a first communication state of the first communication circuit [i.e. First Transceiver system-201/205], which is detected based on first information related to a first service being executed through the first communication circuit, or a second communication state of the second communication circuit, which is detected based on second information related to a second service being executed through the second communication circuit [Fig. 2, Section 0055, 0086: An activity signal sent from each of the first and second transceivers to the controller/processor indicates type of service that is delayed or non-delayed being provided. The transmission power levels are determined if acceptable relating to allowed frequency band],
	determine a retransmission count of the at least a part of the data, based on the identified communication state of the first band; and determine a reference transmission power level corresponding to the determined retransmission count as a transmission power level in the retransmission of the at least a part of the data, based on a reference transmission power level designated for each transmission count [Fig. 2, Section 0043, 0085, 0086, 0093: The number of allowed retransmissions depends on the delay constraints of the particular service with which the data packet is associated. The controller can ascertain whether the transmission power of each of the systems is sufficiently low (i.e. power level). The transmission power levels are determined if acceptable relating to allowed frequency band. Transmitter always has an accurate count of retransmission attempts, since it is the one performing the transmission]. 

As to Claim 10.    (Original)    Wilhelmsson discloses the electronic device [i.e. first UE] of claim 4, wherein the instructions comprise instructions that cause the processor to [Fig. 2, Sections 0052: Each embodiment/apparatus includes one or more processors executing programmed instructions by one or more processors including set of computer instructions that would cause a processor to carry out the techniques],
	identify a communication state [i.e. Activity state, Connection Fail, or status report] of the first band [Section 0049: A first user equipment has first transceiver circuitry designed to operate and communications take place in the GHz band], based on at least one of a first communication state of the first communication circuit [i.e. First Transceiver system-201/205], which is detected based on first information related to a first service being executed through the first communication circuit, or a second communication state of the second communication circuit, which is detected based on second information related to a second service being executed through the second communication circuit [Fig. 2, Section 0055, 0086: An activity signal sent from each of the first and second transceivers to the controller/processor indicates type of service that is delayed or non-delayed being provided. The transmission power levels are determined if acceptable relating to allowed frequency band],
	determine a retransmission count or a retransmission time period of the at least a part of the data, based on the identified communication state of the first band [Fig. 2, Section 0043, 0086, 0093: The number of allowed retransmissions depends on the delay constraints of the particular service with which the data packet is associated. The transmission power levels are determined if acceptable relating to allowed frequency band. Transmitter always has an accurate count of retransmission attempts, since it is the one performing the transmission],
and change a packet type of the at least a part of the data in the retransmission of the at least a part of the data, based on the determined retransmission count or the determined retransmission time period [Sections 0055, 0062, 0067, 0093: An activity signal sent from each of the first and second transceivers indicates type of service. The packet is retransmitted and if not acknowledge the data in the packet is outdated. Utilization of an available time period is scheduled for both transceivers/systems for packet retransmission. Transmitter always has an accurate count of retransmission attempts, since it is the one performing the transmission].

As to Claim 11. (Original)   Wilhelmsson discloses the electronic device [i.e. first UE] of claim 1, wherein the instructions comprise instructions that cause the processor [Fig. 2, Sections 0052: Each embodiment/apparatus includes one or more processors executing programmed instructions by one or more processors including set of computer instructions that would cause a processor to carry out the techniques],
	to stop transmitting or retransmitting the at least a part of the data when receiving reception-impossible state information of the data based on the external electronic device from the external electronic device [Section 0060, 0096, 0093: The first and second systems/transceivers perform stop and wait scheme relating to retransmission of packets in particular when not successful. The first and second systems transmissions is stopped if the third system's reception reaches an insufficient number of remaining permissible retransmission attempts. User equipment know how many retransmissions may be attempted for each operation; a transmitted data packet may be intended for any one of a number of possible receivers the intended recipient being indicated, by means of a recipient address that is communicated with the packet].

As to Claim 12.    (Original)   Wilhelmsson discloses a method for transmitting Bluetooth-based data in an electronic device [i.e. First User Equipment/UE or communication device], the method comprising [Fig. 1, Section 0049: A first user equipment has first transceiver circuitry designed to operate in accordance with Bluetooth.RTM standards; and the first user equipment 101 is engaged in Bluetooth.RTM.-compatible communications with a second user equipment-103]:
detecting a communication state [i.e. Activity state, Connection Fail, or status report] of at least one of a first communication circuit [i.e. First Transceiver system-201/205] using a first band or a second communication circuit [i.e. Second Transceiver System-203/207] using the first band; and [Fig. 2, Section 0049, 0052, 0055, 0075: The first transceiver circuitry designed to operate and these communications take place in the GHz band. The user equipment includes a second transceiver operating in accordance to GHz band. An activity signal sent from each of the first and second transceivers to the controller/processor indicates type of service that is delayed or non-delayed being provided. The second system/transceiver-203/207 has connection fail],
controlling retransmission of at least a part of data transmitted to an external electronic device through the first communication circuit, based on the detected communication state [Figs. 1-2, Sections 0049, 0060, 0063: The first user equipment-101 is engaged in Bluetooth.RTM. compatible communications with a second user equipment-103. Each of the first and second systems/transceivers are enable for retransmission of packets when transmissions were not successful. A status report such as ACK/NACK is received for voice communication or transmitted packets and the first system-201/transceiver retransmit packet when NACK is received before timer expires].

As to Claim 13.    (Original)      Wilhelmsson discloses the method of claim 12, wherein the controlling of the retransmission of the at least a part of the data comprises [Section 0060: Each of the first and second systems/transceivers are enable for retransmission of packets]: determining a configuration value [i.e. number of retransmission or number of allowed retransmission] related to the retransmission based on the detected communication state; transmitting the at least a part of the data to the external electronic device [i.e. UE-103] through the first communication circuit; and [Fig. 2, Sections 0043, 0049, 0055, 0060: The number of allowed retransmissions depends on the delay constraints of the particular service with which the data packet is associated. The first UE-101 is engaged in communications with a second UE-103. An activity signal sent from each of the first and second transceivers to the controller/processor indicates type of service that is delayed or non-delayed being provided. Each of the first and second systems/transceivers are enable for retransmission of packets when transmissions were not successful];

retransmitting the at least a part of the data based on the determined configuration value [i.e. number of retransmission or number of allowed retransmission] when failing to receive a response to transmission of the at least a part of the data through the first communication circuit from the external electronic device [Fig. 1, Section 0061, 0067, 0093: Retransmission of a packet in response to the absence of a receive status report (ACK/NACK) is referred to as an "implicit NACK" if the packet is not explicitly acknowledged, it is implicitly assumed to be lost. Considers one or more present states of the services in addition to simply the type of service being provided based, at least in part, on how many remaining times out of a maximum number of times each of the service data packets is permitted to be retransmitted. User equipment know how many retransmissions may be attempted for each operation; a transmitted data packet may be intended for any one of a number of possible receivers the intended recipient being indicated, by means of a recipient address that is communicated with the packet].

As to Claim 14.    (Original)    Wilhelmsson discloses the method of claim 13, wherein the determining of the configuration value [i.e. number of retransmission or number of allowed retransmission] comprises: identifying a communication state [i.e. Activity state, Connection Fail, or status report] of the first band [Section 0049: A first user equipment has first transceiver circuitry designed to operate and communications take place in the GHz band] based on at least one of a first communication state of the first communication circuit, which is detected based on first information related to a first service being executed through the first communication circuit, or a second communication state of the second communication circuit, which is detected based on second information related to a second service being executed through the second communication circuit [Fig. 2, Section 0055, 0086: An activity signal sent from each of the first and second transceivers to the controller/processor indicates type of service that is delayed or non-delayed being provided. The transmission power levels are determined if acceptable relating to allowed frequency band];
determining a first retransmission time period [Section 0025: Utilization of time period is scheduled for the two transceiver systems] in which the at least a part of the data is retransmitted at a first transmission power level, based on the identified communication state of the first band; and [Section 0067, 0085, 0086: Utilization of an available time period is scheduled for both transceivers/systems for packet retransmission. The controller can ascertain whether the transmission power of each of the systems is sufficiently low (i.e. power level). The transmission power levels are determined if acceptable relating to allowed frequency band],
	determining a second retransmission time period [Section 0025: Utilization of time period is scheduled for the two transceiver systems] in which the at least a part of the data is retransmitted at a second transmission power level that is higher than the first transmission power level, based on the identified communication state of the first band [Sections 0067, 0084, 0085: Utilization of an available time period is scheduled for both transceivers/systems for packet retransmission. Transmit powers of the two systems are taken into account. The controller can ascertain whether the transmission power of each of the systems is sufficiently low (i.e. power level)].

As to Claim 15. (Original)   Wilhelmsson discloses The method of claim 14, wherein the retransmitting of the at least a part of the data comprises [Section 0060: Each of the first and second systems/transceivers are enable for retransmission of packets] retransmitting the at least a part of the data at the first transmission power level in the determined first retransmission time period [Section 0025: Utilization of time period is scheduled for the two transceiver systems]; and retransmitting the at least a part of the data at the second transmission power level in the second retransmission time period [Section 0067, 0085, 0086: Utilization of an available time period is scheduled for both transceivers/systems for packet retransmission. The controller can ascertain whether the transmission power of each of the systems is sufficiently low (i.e. power level). The transmission power levels are determined if acceptable relating to allowed frequency band],
 when failing to receive a response to transmission of the at least a part of the data through the first communication circuit from the external electronic device in the first retransmission time period [Fig. 1, Section 0061, 0066, 0067, 0093: Retransmission of a packet in response to the absence of a receive status report (ACK/NACK) is referred to as an "implicit NACK" if the packet is not explicitly acknowledged, it is implicitly assumed to be lost. Determine time period to send/receive data. Considers one or more present states of the services in addition to simply the type of service being provided based, at least in part, on how many remaining times out of a maximum number of times each of the service data packets is permitted to be retransmitted. User equipment know how many retransmissions may be attempted for each operation; a transmitted data packet may be intended for any one of a number of possible receivers the intended recipient being indicated, by means of a recipient address that is communicated with the packet].
Conclusion
The prior art made of record and not relied upon Yang et al. US 20090054009 in particular Fig. 1 Depicts both Bluetooth and WiMAX in a multi-radio communication device, and Sections 0025 discloses retransmissions of packets for BT/Bluetooth and WiMAX without interference is considered pertinent to applicant's disclosure, See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 26, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477